DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see remarks, filed November 24, 2020, with respect to the objection to the specification, the rejection of claims 1-20 under 35 U.S.C. 101 and claims 1, 9 and 17 under 35 U.S.C. 102(a)(1)/(a)(2) have been fully considered and are persuasive.  The objection and rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art of record teaches creating power-demand and temperature correlation charts, calculating a regression formula and calculating power result values, however, regarding claim 1, the prior art fails to anticipate or render obvious make groups by dividing the power demand and temperature correlation chart with a specific temperature range; calculate a regression formula for the one of the groups according to a regression analysis based on the data of the combinations and-3-Application No. 16/037,295 Attorney Docket No. P180660US00determine when the power result value corresponding to the one of the temperatures of the selected data is equal to or greater than the power calculation value, the power result value as the maximum power demand value in combination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kitajima in US Patent Publication 2014/0303797 teaches “As illustrated in FIG. 8, the second storage unit 12 has stored therein, for each of the times when the information is measured, information of the set temperatures tij information of the temperatures Ti of the outside air, and information of the power pij consumed, while the information of the set temperatures tij, the information of the temperatures Ti of the outside air, and the information of the power pij consumed are associated with each other for each of the times when the information is measured” ([0059], Fig. 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865